     Case 2:16-cv-02859-TLN-DB Document 22 Filed 06/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10   JUAN CARLOS MEDINA,                               No. 2:16-cv-02859-TLN-DB
11                      Petitioner,
12          v.                                         ORDER
13   RON DAVIS,
14                      Respondent.
15

16          Petitioner Juan Carlos Medina (“Petitioner”), a state prisoner proceeding pro se, has filed

17   an Application for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. The matter was

18   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

19   302.

20          On April 22, 2020, the magistrate judge filed findings and recommendations which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within twenty-one days. (ECF No. 21.) Neither party has

23   filed objections to the findings and recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
      Case 2:16-cv-02859-TLN-DB Document 22 Filed 06/17/20 Page 2 of 2

 1           Having carefully reviewed the entire file under the applicable legal standards, the Court

 2   finds the Findings and Recommendations to be supported by the record and by the magistrate

 3   judge’s analysis.

 4           Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the Court has

 5   considered whether to issue a certificate of appealability. Before Petitioner can appeal this

 6   decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

 7   Where the petition is denied on the merits, a certificate of appealability may issue under 28

 8   U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a

 9   constitutional right.” 28 U.S.C. § 2253(c)(2). The Court must either issue a certificate of

10   appealability indicating which issues satisfy the required showing or must state the reasons why

11   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on

12   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that

13   jurists of reason would find it debatable whether the district court was correct in its procedural

14   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid

15   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.

16   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 120 S. Ct. 1595, 1604 (2000)).

17           For the reasons set forth in the magistrate judge’s Findings and Recommendations (ECF

18   No. 21), the Court finds that issuance of a certificate of appealability is not warranted in this case.

19           Accordingly, IT IS HEREBY ORDERED that:

20           1. The Findings and Recommendations filed April 22, 2020 (ECF No. 21), are adopted in
21   full;

22           2. The Petition for Writ of Habeas Corpus is DENIED; and

23           3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C. §

24   2253.

25           IT IS SO ORDERED.

26   DATED: June 16, 2020
27

28                                                                Troy L. Nunley
                                                       2          United States District Judge
